Case 19-02134-GLT         Doc 541     Filed 08/10/21 Entered 08/10/21 16:36:00         Desc Main
                                     Document      Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  )
   IN RE:                                         )   Chapter 7
                                                  )
   ONE JET, INC.,                                 )   Case No.: 18-24070-GLT
                                                  )
                                      Debtor.     )
                                                  )
   WOODY PARTNERS, ET AL.,                        )
                                                  )   Adv. Pro. No.: 19-02134-GLT
                                    Plaintiffs,   )
                                                  )
   v.                                             )
                                                  )
   MATTHEW R. MAGUIRE, ESTATE                     )
   OF PATRICK J. MAGUIRE,                         )
   BOUSTEAD SECURITIES, LLC, AND                  )
   MELVIN PIRCHESKY.                              )
                                                  )
                                Defendants.       )


                            MOTION FOR SUMMARY JUDGMENT

        Defendants, Matthew R. Maguire and The Estate of Patrick J. Maguire (“the Maguires”),

 by and through their undersigned counsel, file the following Motion for Summary Judgment

 pursuant to Fed.R.Banrk.P. 7056 and W.PA.LBR 7056-1, and in support thereof aver as follows:

        1.      This is an adversary proceeding by investors in a failed regional airline alleging

 claims under the Pennsylvania Securities Act and the common law against parties allegedly liable

 for their investment losses.

        2.      The claims in the Amended Complaint remaining against Defendant, Boustead

 Securities, LLC (“Boustead”), and Defendant, Melvin Pirchesky, are for aiding and abetting under

 the Pennsylvania Securities Act, 70 P.S. § 1-503 (Count III), aiding and abetting fraud under the

 common law (Count IV), and negligent misrepresentation (Count VIII).




                                                  1
Case 19-02134-GLT         Doc 541     Filed 08/10/21 Entered 08/10/21 16:36:00              Desc Main
                                     Document      Page 2 of 3



        3.      Boustead filed its Answer to Plaintiffs’ Amended Complaint on June 22, 2020.

 (Document 356). Boustead’s Answer includes cross-claims against the Maguires for contribution

 and common law indemnity.

        4.      Pirchesky filed his Answer to Plaintiffs’ Amended Complaint on June 22, 2020.

 (Document 354). Pirchesky’s Answer includes cross-claims against the Maguires for contribution

 and common law indemnity.

        5.      Pirchesky himself filed for bankruptcy protection on or about December 9, 2020.

        6.      On August 6, 2021, the Maguires filed Amended Replies to the cross-claims of

 Boustead and Pirchesky. (Documents 527-531).

        7.      On or about June 23, 2021, Plaintiffs and the Maguires executed a Settlement

 Agreement and Pro Rata Release resolving their differences (“the Release”).

        8.      The Release bars the Boustead and Pirchesky cross-claims for contribution against

 the Maguires because, if the defendants have liability, they are joint tortfeasors whose liability for

 contribution is extinguished by a pro rata release. 42 P.S. § 8327.

        9.      There is no legal basis under the common law for the Maguires to indemnify

 Boustead or Pirchesky because the claims against Boustead and Pirchesky are for their own active,

 allegedly tortious conduct.

        10.     For the reasons stated above, there is no genuine issue of fact, and the Maguires are

 entitled to judgment as a matter of law on the cross-claims of Boustead and Pirchesky.

        WHEREFORE, Defendants, Matthew R. Maguire and The Estate of Patrick J. Maguire

 (“the Maguires”), by and through their undersigned counsel, respectfully request an Order granting

 them summary judgment and dismissing all cross-claims of Defendant, Boustead Securities, LLC,




                                                   2
Case 19-02134-GLT        Doc 541    Filed 08/10/21 Entered 08/10/21 16:36:00           Desc Main
                                   Document      Page 3 of 3



 and Melvin Pirchesky, with prejudice. An appropriate Order is attached. A supporting Brief,

 Concise Statement of Material Facts, and Appendix, have been separately filed.

                                                    STRASSBURGER McKENNA
                                                    GUTNICK & GEFSKY


 Date: August 10, 2021                              By:    /s/ David A. Strassburger
                                                           David A. Strassburger
                                                           Pa. ID No. 76027

                                                           Danielle L. Dietrich
                                                           Pa. ID No. 200767

                                                           Christopher J. Azzara
                                                           Pa. ID No. 204114

                                                    Four Gateway Center, Suite 2200
                                                    444 Liberty Avenue
                                                    Pittsburgh, PA 15222

                                                    Telephone: 412-281-5423
                                                    Facsimile: 412-281-8264

                                                    Counsel for: Matthew R. Maguire and
                                                    The Estate of Patrick J. Maguire




                                                3
